Opinion op the Court by
Chief Justice Carroll
Affirming.
This is an ordinary will contest case. There is nothing new or novel about it. The validity of a codicil to the will of Mrs. Jacobs purporting to have been written by her by which she gave to Cornelia Meyers $2,000.00 was contested by the collateral kindred of the testatrix upon the grounds that the codicil was not wholly in the handwriting of Mrs. Jacobs; that she did not have testimentary capacity; and that its execution was procured by the undue influence of Mrs. Meyers.
The evidence_ in the case, as in all cases of this character, was conflicting upon the issues in controversy, and it is our opinion that the weight of the evidence conduces to show that Mrs. Meyers, the beneficiary, had great if not undue influence over Mrs. Jacobs growing out of the age of Mrs. Jacobs and the intimate relations existing ■between them, resulting from the position' of nurse' and attendant occupied by Mrs. Meyers at the time the paper in controversy was written and for some years before.
The jury, however, after seeing the witnesses and* hearing the evidence, found the paper to be a codicil to the will of Mrs. Jacobs, and as their finding can not be said to be flagrantly against the weight of the evidence we can not disturb it.
The instruction on the subject of undue influence' is criticized, but is substantially in the form of instructions upon this subject that have been approved by this court time and time again. ' . .
Wherefore the'judgment is affirmed.